Citation Nr: 0017636	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  94-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jack C. Looney, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1973. 

This case initially came before the Board of Veterans' 
Appeals on appeal from a February 1993 rating action of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation greater than 10 percent for a left knee 
disability.
  
By means of a Remand dated in March 1996, the Board requested 
additional RO development of the issue.  While the case was 
pending, post remand, the RO increased the evaluation to 20 
percent disabling in a November 1996 rating decision, 
effective from April 1992, the date of receipt of an Income 
Net Worth and Employment Statement.  The case is now returned 
to the Board for further consideration.

This claim was also developed on the matters of service 
connection for left lower extremity disabilities and post-
traumatic stress disorder.  A statement of the case was 
issued regarding these matters in September 1999.  However, 
there is no record of the veteran filing a substantive 
appeal, and these matters have not been perfected for appeal.  
See  38 C.F.R. § 20.200 (1999).  The Board will only address 
the issue listed on the title page of this decision at this 
time.   


FINDING OF FACT

The veteran's left knee disability is manifested by slight 
medial collateral laxity.  Range of motion at its most 
restricted on examination of September 1996 was from 0 to 110 
degrees, with some mild discomfort shown, and patellofemoral 
joint tenderness.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a left knee injury are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records revealed that the veteran underwent 
surgery for a torn left medial meniscus in May 1972.  

By rating decision of May 1973, the Los Angeles, California 
RO granted service connection for a left knee disorder, which 
it evaluated as 20 percent disabling.  The RO reduced the 
evaluation to 10 percent disabling in a June 1974 rating 
decision. A 10 percent evaluation was upheld by an August 
1974 Board decision, and continued up through the February 
1993 rating decision on appeal.

VA treatment records reveal complaints of left knee problems 
mentioned throughout records of treatment for other problems, 
as well as for the left knee.  

The report from a VA examination, conducted in January 1993, 
revealed a full range of motion of the knee, with no effusion 
and stability, although there was mild crepitation of the 
patella.  There was a well-healed surgical scar noted and a 
rather marked lateral insertion of the patella ligament.  The 
diagnosis rendered was status post surgery for left knee with 
good result.  X-ray of the left knee yielded minimal 
degenerative joint disease (DJD); otherwise normal findings.    

Following this examination in late January 1993, he 
reportedly injured the left knee bowling, and X-rays revealed 
mild DJD with small effusion.  Left knee complaints of 
continued pain were reported in a May 1994 treatment record, 
which noted a range of motion from 0 to 120 degrees.  This 
same treatment record noted complaints of medial lateral 
joint line pain and X-ray findings of loss of medial joint 
space.  The possibility of injections versus scope was 
discussed.  

The report from a September 1994 VA examination showed 
tenderness along the joint line medially.  It was also noted 
the veteran could not do a deep knee bend because of pain and 
a feeling that the knee would not be strong enough.  The 
diagnoses were status post internal derangement of the left 
knee and status post reconstructive surgery, question 
residual cartilage or ligamentous derangement cannot be ruled 
out.
 
In a January 1995 treatment note, the veteran was diagnosed 
with left knee arthritis.  Another treatment note from the 
same month noted that he needed knee surgery and was looking 
into obtaining resources for that operation.  When he was 
seen in a VA orthopedic clinic in February 1995, the veteran 
reported a history of left knee locking and buckling.  There 
were effusion and tenderness in the knee.  Complaints of left 
knee pain, plus popping, occasional locking and giving way 
with falls were recorded in treatment notes from August 1995.  

During a hearing at the RO in May 1995, the veteran related 
that he was receiving treatment for his left knee at the VA 
facility in Lubbock, Texas.  He also stated that the most 
recent VA examination was not done by an orthopedist.

The report from a September 1996 independent medical 
evaluation (IME) noted the history of a knee injury 
inservice, with surgery performed in 1971, and of re-injuring 
the knee twice in the 1990's.  His present complaints 
included difficulty trying to carry more than 10 to 15 
pounds; pain when using a clutch and a popping sensation 
under the kneecap.  He also complained of numbness down the 
calf and alleged that he needed to use a brace or cane at 
times.  He was observed with an antalgic gait favoring the 
left.  His left leg bowed into a slight varus deformity.  He 
could toe walk with some difficulty, which increased the 
antalgic gait problem.  Range of motion was 0 to 110 degrees 
and Lachmans produced some increased laxity of the knee joint 
compared to the right side.  Mild crepitus on flexion and 
extension and mild medial joint line tenderness was noted.  
He had some mild discomfort on range of motion, could touch 
his toes with moderate difficulty and was unable to squat and 
place his hands on the floor.  A slight swelling was noted.  
The assessment from X-rays yielded overall findings 
representing moderate to severe medial compartment disease 
with mild patellofemoral disease.  The progression of the 
arthritis was opined to be directly related to the inservice 
injury of playing basketball, with post meniscectomy changes 
of the knee with medial compartment disease and very little 
lateral compartment disease or patellofemoral disease.  
Regarding the level of disability, the examiner gave the 
following estimates:  The use of cane with antalgic gait 
pattern and moderate to severe X-ray changes were described 
as equaling a 15 percent "whole person" disability; the 
flexion contracture of 10 percent of the knee was described 
as equaling an 8 percent whole person disability rating and 
the combined disability overall was described as equaling a 
22 percent whole person disability.

In November 1996, the RO increased the evaluation of the 
veteran's knee disability to 20 percent disabling.  

VA treatment notes from 1997 revealed ongoing left knee 
complaints.  In February 1997 the left knee was described as 
swelling following a fall.  In May 1997, he was scheduled to 
have knee replacement surgery, but this was canceled.  In 
July 1997, he had been noted to have delayed left total knee 
arthroplasty secondary to pneumonia and he presented with 
painful crepitance of the left knee.  The assessment rendered 
was DJD waiting total knee arthroplasty.  In November 1997, 
he was noted to be receiving injections for the knee, 
described as helpful.  He was also noted to be wearing a knee 
brace, described as "valgus thrust" in November 1997, with 
findings of some crepitus and some laxity in the medial 
collateral ligament.  He was advised to continue wearing the 
valgus thrust brace.

The report from an October 1999 VA orthopedic evaluation 
noted the history of his left knee injury and subsequent 
surgery.  Currently he was noted to use no cane or 
wheelchair.  A history of ibuprofen use having been 
discontinued secondary to stomach irritation was given.  He 
related no recent history of swelling, redness or warmth.  
However he did complain that squatting was difficult.  He was 
noted to weigh 270 pounds.  His physical examination revealed 
no effusion about the knee.  He had clinical and radiographic 
genu varum.  He had a mildly antalgic gait.  Range of motion 
was 0 to 120 degrees.  He had a mild MCL laxity of minor 
degree.  His Lachman's maneuver was negative.  His drawer 
test was negative.  His manual motor test revealed 5/5 
strength and sensation reflexes were normal.  His 
patellofemoral joint was mildly tender.  Recent and previous 
radiographs showed moderate to severe genu varum on weight 
bearing films.  He had subchondral bone contacting medially.  
He had preserved lateral compartment medially.  The examiner 
did opine that the veteran will ultimately require an upper 
tibiaosteotomy or a total knee arthroplasty, and that weight 
loss and anti-inflammatory medication would ultimately 
benefit him.  However his opinion regarding his current level 
of disability suggested that it was not severe.  

Analysis

The veteran's increased rating claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service- 
connected right knee disorder.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim. If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  It is noteworthy that the pyramiding of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints. 38 C.F.R. § 4.45.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  

The veteran's service-connected left knee disability has been 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Diagnostic Code 5257, pertaining to 
impairment of the knee with recurrent subluxation or lateral 
instability, provides a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment. 38 C.F.R. § 4.71a.  

Overall, testing has not revealed more than slight 
subluxation or lateral instability of the knee.  There had 
been positive Lachman's testing and some joint line 
tenderness observed in September 1996, but as recently as 
orthopedic testing in October 1999, his Lachman's and drawer 
tests were negative and his MCL laxity was described as 
"mild."  Muscle strength was also noted to be 5/5 in 1999.  
The Board observes that as recently as 1997, plans were made 
for a total knee replacement, but were not carried out, and 
by 1999 his knee condition appears to have improved, as 
reflected by the findings of the October 1999 VA examination.  
The opinion from the October 1999 VA examination did 
acknowledge that radical surgery, to involve either 
arthroplasty or tibiaosteotomy will probably be necessary in 
the future, but the objective findings did not reflect more 
than slight instability or subluxation.  Thus disability 
approximating a 20 percent evaluation under DC 5257 is not 
shown.

There is also some evidence suggestive of possible malunion 
or nonunion of the tibia and fibula; this is shown by the 
October 1999 examination conclusion, which suggested a 
tibiaosteotomy may be in order for the future.  Under 
Diagnostic Code 5262, for impairment of tibia and fibula, the 
20 percent evaluation currently in effect is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability.  As 
described above, the disability shown on record most recently 
in 1999 does not approximate a severe knee disability.  Thus 
disability meeting a 30 percent evaluation under DC 5262 is 
not shown.

The medical evidence also shows the veteran to have arthritis 
of the left knee as a residual of his service-connected 
injury.  In July 1997, VA's Office of the General Counsel 
provided additional guidance involving increased rating 
claims for musculoskeletal joint disabilities.  Specifically, 
the General Counsel held that where the medical evidence 
shows that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August, 
14, 1998).  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited motion, the 
limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees. 38 C.F.R. § 4.71a.

The Rating Schedule provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (1999).

The Board finds that a separate 10 percent evaluation would 
be warranted under Diagnostic Codes 5010 and 5260 and 
38 C.F.R. § 4.59.  The medical evidence of record 
demonstrates that range of motion of the left knee was from 
zero degrees on extension to 110 degrees on flexion.  This 
limitation of motion is not sufficient to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261.  However, since the medical evidence does show X-ray 
evidence of arthritis of the left knee, and the veteran 
experiences pain on motion of the left knee, a 10 percent 
evaluation would be warranted.  See G.C. Prec. Op. 23-97 and 
9-98.  However, since the current 20 percent rating exceeds 
what would amount to separate 10 percent ratings for the 
service-connected left knee disability, the current rating is 
sustained.  

The Board notes that the most profound limitations of left 
knee motion were shown in the September 1996 IME that 
revealed flexion to 110 degrees and extension to 0, with some 
mild discomfort on range of motion.  Otherwise his ranges of 
motion was described as flexion to 120 degrees and extension 
to 0, with difficulty squatting noted in 1999.  Loss of 
motion was demonstrated on flexion throughout the record; 
however it is far from the limitation to 45 degrees needed 
for a 20 percent evaluation.  The discomfort and crepitus on 
motion were described as mild, which likely would not involve 
additional disability.   Even affording as much as a 60 
degree range of motion loss for Deluca functional loss 
purposes, this would roughly equate to 50 degrees of flexion 
and 0 degrees of extension from the 1996 findings or 60 
degrees of flexion and 0 degrees of extension from the 1999 
findings.  This would not warrant a 20 percent evaluation 
under the Diagnostic Codes for limitation of motion.  
Consequently, even considering the functional loss of motion 
due to pain  at no time has the record established that the 
veteran's left knee limitation of motion warrants more than a 
10 percent evaluation for painful motion.  See DeLuca v 
Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 
417 (1995); and 38 C.F.R. §§ 4.40, 4.45.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  As the veteran is currently receiving a 20 
percent evaluation, there is also no need to discuss whether 
Diagnostic Codes 5258, 5259 or 5263 are applicable as these 
Diagnostic Codes do not authorize a higher evaluation than 
what is currently in effect.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes. 

While the pain, slight instability and slight limitation of 
motion of the knee does warrant compensation, the overall 
rating warranted does not exceed 20 percent.  As was 
previously discussed, the current 20 percent rating 
contemplates moderate recurrent subluxation or lateral 
instability, and no more than slight instability is 
exhibited. 

The Board has considered all of the applicable evidence 
relating to the veteran's left knee disability, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995), and VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (August, 14, 1998).  Based upon that review, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, and that a rating in excess of 
20 percent is not warranted for the veteran's left knee 
disorder, nor is a separate rating warranted based upon 
limitation of motion.


ORDER

Entitlement to an evaluation greater than 20 percent for the 
service-connected residuals of a left knee injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

